NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 23 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JAIB SINGH RAY,                                  No. 07-72653

              Petitioner,                        Agency No. A075-306-989

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



JAIB SINGH RAY,                                  No. 07-74485

              Petitioner,                        Agency No. A075-306-989

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted May 12, 2011
                            San Francisco, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before:        W. FLETCHER and N.R. SMITH, Circuit Judges, and JONES,
               District Judge.**

      Jaib Singh Ray, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) denial of his application for asylum or

withholding of removal. We deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility finding. The

BIA found implausible Ray’s testimony that he was the only person arrested at a

large rally. This finding is supported in the record, particularly when country

conditions reports did not indicate widespread arrests of low-level activists. Jibril

v. Gonzales, 423 F.3d 1129, 1135 (9th Cir. 2005); Singh-Kaur v. INS, 183 F.3d

1147, 1152 (9th Cir. 1999); Malhi v. INS, 336 F.3d 989, 993 (9th Cir. 2003).

Because the record does not compel reversal of the BIA’s adverse credibility

finding, Ray has not shown that he is entitled to asylum or withholding of removal.

      PETITION DENIED.




          **
            The Honorable Robert Clive Jones, District Judge for the U.S. District
Court for Nevada, Reno, sitting by designation.
                                          2